El Juez Asociado Señor Hutchison,
emitió la opinión del bunal.
La demanda en este caso fue radicada en diciembre de 1922. Después de haberse declarado sin lugar una excep-ción previa, la demandada contestó en febrero de 1923. En el mes de septiembre, y próximo a dar comienzo el juicio, el abogado de la demandada solicitó la suspensión del mismo, retirándose del caso al declarársele sin lugar su moción. Entonces la demandante presentó su prueba en ausencia de la demandada, y la corte dictó sentencia a favor de la de-mandante el 18 de septiembre.
Posteriormente, la demandada utilizó los servicios de otro abogado, obtuvo una resolución dejando sin efecto la senten-*627eia, y, el 28 de septiembre, radicó una contestación enmendada y una contrademanda.
Comenzaron entonces ciertas gestiones tendentes a una transacción. Nada bay que demuestre por cuánto tiempo se prolongaron esas gestiones. Nada bay que indique que fue-ran abandonadas definitivamente en momento alguno antes del próximo paso dado en el pleito por la corte, de propia iniciativa.
El 4 de febrero de 1927, el juez de distrito dictó una orden para que las partes mostraran causa por la cual no debía decretarse el archivo de la acción por abandono.
En respuesta de esta orden, el letrado de la demandante adujo una explicación más o menos perfunetoria, en forma de moción, la que no fue acompañada de una declaración jurada ni de documento alguno, y, el 19 de febrero, el pleito fué archivado.
El abogado de la demandante entonces presentó una mo-ción de reconsideración y pidió que se reinstalara el caso. La moción iba acompañada de una declaración jurada ten-dente a explicar y excusar la demora.
La demandada apela de una resolución dejando sin efecto la orden de sobreseimiento y archivo y reinstalando el caso.
Aparece de la declaración jurada sobre que se basó la resolución apelada, que en julio de 1924 el abogado de la demandante se vió obligado a acompañar a su esposa en un viaje a Rochester, Minnesota, con el fin de someterla a una operación quirúrgica, y no volvió a Puerto Rico hasta octu-bre de ese año; que a su regreso, el abogado halló que era necesario prestar inmediata atención a otros asuntos de mayor urgencia; que él mismo se enfermó entonces, y que esa situación continuó hasta mayo del siguiente año, en que se vió imposibilitado de atender a sus asuntos profesionales o de negocios, y obligado a abandonar su bufete durante más de un año; que reanudó su, trabajo pocos meses antes de la fecha de la orden para mostrar causa; que el declarante *628había pasado tres meses de su ausencia en el Norte, y un período similar en Aibonito y en la Central Carmen, de Yega Alta; que esta ausencia prolongada de su oficina ocasionó una gran acumulación de trabajo que requirió su atención constante desde la fecha de su regreso a la oficina; que no pudo confiarle el asunto a ninguno de los ahogados de su oficina, por ser el deponente el tínico familiarizado con el mismo, y que en su opinión, Korber & Co. tiene una buena causa de acción contra la demandada.
Si ios abogados de la contrademandante hubiesen pedido el señalamiento de la excepción previa y de la moción para eliminar la contrademanda, y, después de haberse resuelto estas cuestiones, hubieran insistido en la celebración del juicio sobre los méritos del caso, la demandante, desde luego, se habría visto precisada, a fin de obtener una serie de sus-pensiones, a dar una explicación más fuerte que la que ofre-ció en su moción de reconsideración y apertura del caso. En verdad, el abogado de la demandante tendría poca razón! para quejarse si la corte inferior hubiese denegado la moción tiltim amento aludida. Evidentemente, sin embargo, había cir-cunstancias atenuantes, y un juez de distrito tiene una dis-creción muy amplia en asuntos de esta índole. Además, esa discreción siempre debe ejercerse en bien de la justicia subs-taucial, y a favor del juicio sobre los méritos, en caso de que haya seria duda en cuanto a si a una parte debe dársele la oportunidad de ser oída.
Tomándolo todo en consideración-, y especialmente la reso-lución anterior dejando sin efecto la sentencia original dic-tada a favor de la demandante, la radicación posterior de una contestación enmendada, de una contrademanda, de una excepción previa a tal contestación y de una moción para mostrar0 causa, no encontramos que el juez de distrito in-curriera en un abuso de discreción tan clara que justifique la revocación.

Bebe confirmarse la resolución apelada.